[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 319 
Miss Lillian Rathe, principal of the Metairie Grammar School in the Parish of Jefferson, was, on August 6, 1941, transferred *Page 320 
to the position of teacher of history in the McDonogh Jefferson School which is situated in the City of Gretna across the Mississippi River from her home in New Orleans and from the Metairie Grammar School, where she was previously employed. The McDonogh Jefferson School had a student body composed of four pupils and a faculty composed of two principals. The salary of Miss Rathe as principal of the Metairie Grammar School was $177.92 per month for ten months in each year and her salary as a teacher of history in the McDonogh Jefferson School was $147.92 per month for the same yearly period. A few days after Miss Rathe was transferred to the McDonogh Jefferson School, she was again transferred, this time to the Jefferson High School as a teacher of miscellaneous subjects. The Jefferson High School is situated on the Jefferson Highway on the same side of the river the Metairie Grammar School is situated. The transfer of Miss Rathe to the Jefferson High School was not accompanied by any increase in salary, which remained at $147.92 per month. The several transfers of Miss Rathe, carrying with them a reduction in her salary of $30.00 per month, were made by the School Board without any charges having been preferred against her and without trial or hearing having been held as provided by the laws of this State.
The record shows that on July 23, 1941, certain parents of pupils attending the Metairie Grammar School filed a complaint with the School Board of Jefferson Parish charging Miss Rathe in a general way with *Page 321 
being incompetent and neglectful of her duties as principal and teacher in this school. On the day the complaint was filed, the School Board appointed a committee composed of the member of the Board from the ward in which Metairie Grammar School is located and the Parish Superintendent to investigate the complaints and report back to the Board. In the meantime, Miss Rathe called at the office of the School Board and obtained a copy of the complaints. On August 6, 1941, the Committee of the School Board reported, and, after hearing a number of witnesses, the Board unanimously agreed to transfer Miss Rathe to the McDonogh Jefferson School.
Shortly thereafter Miss Rathe filed a mandamus proceeding in the district court for the Parish of Jefferson against the School Board of the Parish seeking to be restored to her position as principal of the Metairie Grammar School and to her salary of $177.92 per month as of the beginning of the school term in September, 1941, in accordance with the provisions of the Teachers' Tenure Law — Act 58 of 1936. Following the institution of the suit, the Parish Superintendent of Schools prepared and filed written charges against Miss Rathe who was ordered to appear before the School Board on October 7, 1941, for the trial on the charges. Miss Rathe, accompanied by her attorney, appeared before the Board as ordered and filed exceptions of vagueness and of no cause of action to the charges of the Superintendent. The School Board maintained the exceptions and ordered the complainants to furnish specific dates and details as to the charges. *Page 322 
The Board directed the Superintendent on receipt of the charges, as elaborated, to further investigate them and report back to the Board. In the meantime the mandamus proceeding brought by Miss Rathe remained in statu quo and no trial was had thereon. The Superintendent, after consultation or conference with the complainants, made his report to the School Board, containing ten charges against Miss Rathe. The trial of the charges was fixed for November 28, 1941, and notice thereof was sent to Miss Rathe by mail. In response to the notice, Miss Rathe appeared before the School Board for trial on the specific charges filed against her by the Superintendent. After hearing witnesses for both sides, the Board unanimously adopted a resolution setting forth that it found that certain charges against Miss Rathe were sustained and that she should be demoted from the office of principal but retained as a teacher in the Jefferson High School with all tenure benefits. Miss Rathe then filed an amended and supplemental petition in her suit for a mandamus which was still pending in the district court so as to include all the incidents which happened subsequent to the filing of her original petition.
After a trial on the merits, the Judge of the District Court rendered a judgment in favor of Miss Rathe ordering that she be reinstated as principal of the Metairie Grammar School at the salary fixed by the Board for that school and that she be paid the full amount deducted from her salary by reason of her demotion, together with interest and costs. The School Board has appealed from the judgment. *Page 323 
The evidence shows that Miss Rathe is a graduate of Tulane University, holding a degree of Bachelor of Arts from that institution. She has been teaching in the Public Schools of the Parish of Jefferson for more than twenty years and has therefore acquired the status of a permanent teacher as provided by Act 58 of 1936, amending and reenacting section 48 of Act 100 of 1922.
The pertinent portion of Act 58 of 1936 reads as follows: "No permanent teacher shall be removed from office except upon written and signed charges of wilful neglect of duty, or of incompetency, or dishonesty, and then only if found guilty after a hearing by the school board of that parish in which the teacher is employed; which hearing, at the option of said teacher, may be private or public. Said teacher shall be furnished by said school board, at least fifteen days in advance of the date of said hearing, with a copy of the written charges."
In the present case none of the provisions of the law were followed by the School Board prior to the demotion of Miss Rathe. It was only after she had instituted her mandamus suit that written charges were preferred, on which she was tried with the result as we have hereinabove set forth.
The judgment appealed from is correct. In rendering the judgment, the judge of the district court has set forth his findings of fact and conclusions of law in a written opinion from which we quote, with approval, the following:
"It is not only true that Respondent (School Board) had absolutely disregarded *Page 324 
the provisions of the law in removing Relator, (Miss Rathe), but it is obvious that some of the charges which were filed, apparently as an after-thought, failed completely to reveal that Relator was guilty of any infractions of rules or acts or laws upon which could be based the severe penalty which was imposed upon her.
"Certainly requests and demands of Parents' organizations for list of names and telephone numbers and library books, contained in items 1 to 4 inclusive, of the charges can not under any circumstances be construed as valid charges because neither Relator nor members of her faculty are under any obligations whatsoever to furnish any kind of information to these agencies; and, indeed, a request for a set of Junior classics for the use of the pupils and an additional request for funds from the Parents' Association to buy a lawn mower are not statutory causes for the removal of a teacher or principal, but, on the contrary, to the court they seem to be acts highly commendable. Certainly this is a manifestation of interest in the welfare of the school.
"Relator was further charged in item 5 with having absented herself from her class room (she was a teacher as well as principal) for one hour and fifteen minutes on April 28, 1941 and also with permitting one of her teachers to remain away from her own class room for the same length of time. This charge, however, was specifically denied and no adequate proof was offered to substantiate this charge, which was very vague and indefinite. *Page 325 
"It seems clear to the Court that it often becomes mandatory for a teaching principal to leave her own class room for the purpose of attending to other school duties, because, after all, the principal is the administrative head of the institution, and even if it were proved that she had been absent on that occasion such proof could hardly be construed as neglect of duty unless coupled with proof that she had wilfully absented herself on frivolous matters, foreign to her school duties, and certainly no such evidence was offered.
"The matters contained in item 6 of the charges relating to the slight injuries sustained by a child at play, during intermission, is to say the least, rather frivolous, and it certainly lacks the seriousness that attaches to an attack upon the professional status of a teacher. The evidence showed, however, that Miss Rathe administered `First Aid' to the child who declined to go home, because he felt well enough to continue with his classes, and, who after eating his lunch, remained in school until taken home by his mother, who admitted that the child had sustained no serious results.
"The charge contained in item 7, is naught more than a futile effort to make use of age-old alleged complaints by patrons of another school from the principalship of which relator had been promoted and of which said complaints she had never been apprised by any of the School Officials.
"The only effect of such a complaint is to reveal a dearth of real, valid and cogent *Page 326 
charges against the efficiency and integrity of the Relator.
"The allegations contained in items 8, 9 and 10 of the charges deal with discrepancies in the school record of students. The facts are that these records were kept by one of the other teachers and that although there might have been clerical errors due to inadvertence, relator's attention was never called to the alleged errors either by the Superintendent or by the School Board.
"It was also revealed by Superintendent Higgins that he seldom checks over the records of principals and that this was an exception. We must, therefore, conclude that absolute accuracy is not considered sacramental.
"It is also a matter of record that the question of inaccuracy in the records of the relator came as an after-thought and must have been discovered only after she had filed these proceedings and after the original charges in which they are not contained or enumerated had been dismissed by the School Board as vague and incomplete and indefinite.
"The Superintendent's careful audit offered in evidence showed that the twenty-five pupils in Miss Rathe's own class consisted of fifteen promotions, seven conditions and three failures, yet the school record produced by Mr. Higgins, at the trial revealed the names of twenty-six pupils, obviously, an error in his own audit. Miss Rathe, however, testified that this record book had been out of her hands for months, and, that from it, certain pages were missing, and that this record of the members *Page 327 
of her class was definitely incomplete. The missing names of eight other students were supplied by a personal record kept by the Relator and these being transients or part-time students evidently had brought the average up to the number twenty-nine, contained in the yearly record, compiled by one of the assistants, and submitted at the end of the session by the Relator to the School Board. The complaint was that the `session' report showed twenty-nine pupils, yet the class record disclosed only twenty-five pupils.
"It is inconceivable that a teacher, who had given the best years of her life to educational service in the public schools of Jefferson Parish, the value of which services had most certainly been recognized by a former superintendent, J. C. Ellis, and by the School Board, and had been duly rewarded by several promotions, should have been shunted aside without even being apprised by the Superintendent or other board officials of alleged misconduct or wilful neglect of duty or other violations of the laws governing teachers.
"A teacher's task is a sacred trust, her qualifications must be both moral and mental, and the law imposes upon her the further requirement of three years of successful experience in order that she might attain permanency. Certainly a School Board, acting in a judicial capacity, should deliberate fairly and resolutely, and, with keen discernment, before forming any conclusion that has the effect of destroying the efficacy of a teacher's morale and of impairing her usefulness. To do otherwise is an inexorable indiscretion. *Page 328 
"Neither the whims and fancies of patrons nor the idiosyncrasies of the members of the faculty of a school are entitled to consideration in the determination of issues involved in the tenure of a teacher. The laws of the State and the welfare of the pupils alone should govern and guide those who pass upon charges properly brought. A competent and conscientious teacher and principal cannot be transferred or demoted without strict compliance with the letter and spirit of the law.
"From the testimony of the teachers who were witnesses for respondent, nothing can be culled which was relevant to the issues involved and, all evidence offered to show discrepancies in the records of Relator, even if proof was sufficient, would scarcely amount to more than clerical errors, due to inadvertence, for which relator could hardly be held accountable, for the reason that the records were actually kept by another teacher.
"In any event, the charges of wilful error and wilful neglect of duty were not sustained and not a scintilla of evidence was offered to show that Relator, Miss Rathe, was guilty, in the slightest degree, of anything which savored of incompetency, neglect of duty or turpitude.
"A demotion from one position to another when accompanied by a substantial reduction in salary is tantamount to a dismissal and no teacher or principal can be removed from office except upon charges of wilful neglect of duty or of incompetence or dishonesty, and, in the instant case, the facts adduced definitely failed to *Page 329 
support such charges. The Court in support of its findings cites the following cases recently decided by the appellate courts. State ex rel. McNeel v. Avoyelles School Board, 199 La. 859,7 So.2d 165; Bass v. Vernon Parish School Board, La.App., 194 So. 74; State ex rel. Nobles v. Bienville Parish School Board,198 La. 688, 4 So.2d 649."
For the reasons assigned, the judgment appealed from is affirmed.
HIGGINS, J., concurs in the decree and assigns reasons.
HAMITER, J., concurs in the decree.
ODOM, J., dissents.
FOURNET, J., absent.